Title: To George Washington from Major General William Phillips, 21 September 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Tawney Town in Maryland Tuesday Septr 21st 1779
        
        Mr Mersereau the American Commissary of Prisoners who attends me to Elizabeth Town has just informed me of an Express passing on from Virginia through this town to the Army under Your Excellency’s Command.
        I take the opportunity of this Express of informing you, Sir, that I received only two days ago a letter from the British Commissary General of Prisoners signifying to me that I was to name a certain Number of Officers of the Troops of Convention to go into New York upon parole equal to several American Colonels and Captains who have been suffered to go out from the British Lines upon their paroles. By the tedious delay of this letter which I got by great accident upon the Road I have been prevented from settling this matter untill my Arrival at Elizabeth Town from which place I will take a liberty of sending to Your Excellency the names of the Several Officers I propose to go into New York upon their paroles in Exchange for the American Officers who have already had a liberty of going to their freinds, and I will request that Your Excellency will have the goodness to order some proper person to regulate this business with me at Elizabeth Town which being done I have no doubt but you will be so good to send your orders to Colonel Bland for the Officers so named by me to have liberty to set out from Charlottes Ville without delay.
        I should imagine it might be agreeable to Your Excellency to appoint some person to go Express with your Orders upon this head who could return taking into his care the Officers of the Troops of Convention who are to make the Journey from Virginia to New York.
        Should the inclosed ⟨le⟩tters contain nothing improper I should be much obliged to you, Sir, to forward them to the British Head

Quarters and I should esteem it a singular favour if you would allow me to know of Your Excellency’s having received this letter on my arrival at Elizabeth Town which will be in about Eight days. I have the honour to be, Sir, Your Excellencys most obedient most humble servant
        
          W. Phillips
        
      